DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 11-12, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serabatir (US 2018/0245795 A1).
With respect to claim 1 Serabatir discloses a cooking appliance, comprising:
a gas burner [see Fig. 1];
an igniter disposed adjacent to the gas burner to ignite the gas burner [see Fig. 1 and paragraph 0015];
a gas valve [“gas tap” see paragraphs 0015 and 0032] configured to regulate gas flow to the gas burner:
a burner control [reference characters 4-5 in Fig. 3 and paragraph 0034] coupled to the gas valve to vary the gas flow to the gas burner; and
a control circuit coupled to the igniter and configured to activate the igniter when gas is flowing to the gas burner, and the control circuit further configured to generate an indication to a user while the igniter is activated to notify the user that the igniter is active [see paragraph 0015, 0032 and 0034].
With respect to claim 4 Serabatir discloses that the control circuit is configured to generate the indication by generating a visual indication [see paragraph 0015, a red light is emitted when the knob is pushed in to initiate ignition].
With respect to claim 5 Serabatir discloses that the burner control comprises a rotary control actuator [reference character 5] and an illumination source [reference characters 6 and 7], and wherein the control circuit is configured to generate the indication using the illumination source.
With respect to claim 6 Serabatir discloses that the illumination source is a light ring that circumscribes the rotary control actuator [see paragraph 0034 where the light 7 illuminates the sealing element 6 “…so as to illuminate the periphery of the knob (5) by acting as a light guide” [paragraph 0036].
With respect to claim 7 Serabatir discloses that the control circuit is configured to generate the indication by illuminating the illumination source in a first color, and to illuminate the illumination source in a second color when the burner control is in an operation position and the igniter is not activated [see paragraph 0015, the light source is illuminated blue when the gas tap is opened and the ignition is not on and red when the knob is pushed in to initiate ignition].
With respect to claim 11 Serabatir discloses that the gas valve comprises a mechanical gas valve [“gas tap” see paragraphs 0015 and 0032], and wherein the burner control is mechanically coupled to the mechanical gas valve [via the shaft, paragraph 0032] to vary the gas flow to the gas burner.
With respect to claim 12 Serabatir discloses the control circuit is configured to activate the igniter in response to a position of the burner control [see paragraph 0015].
With respect to claim 15 Serabatir discloses that the gas burner is a cooktop [see paragraph 0032].
With respect to claim 16 Serabatir discloses that the gas burner is an oven burner [see paragraph 0032].
With respect to claim 17 Serabatir discloses that the control circuit includes a visual device [reference characters 6-7] that is activated whenever the igniter is activated [see paragraphs 0015, 0032, and 0034].
With respect to claim 18 Serabatir discloses that the visual device is coupled in parallel with or in series with the igniter in an igniter driver circuit of the control circuit [see paragraph 0015, in parallel or in series appears to encompass all electrical arrangements, since paragraph 0015 discloses that the ignition and visual device are electrically cooperating it is interpreted as meeting the limitations of the claims].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 8-10, 13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serabatir (US 2018/0245795 A1) in view of French et. al (US 2016/0348916 A1).
With respect to claim 8 Serabatir does not disclose that the control circuit is configured to generate the indication by illuminating the illumination source using a first illumination pattern, and to illuminate the illumination source with a second illumination pattern when the burner control is in an operational position and the igniter is not activated.
French discloses a burner control circuit where the control circuit is configured to generate the indication that the knob bas been put in the ignition position by illuminating the illumination source using a first illumination pattern [“LED blinking” reference character 214 in Fig. 2], and to illuminate the illumination source with a second illumination pattern [“LED solid” reference character 224 in Fig, 2] when the burner control is in an operational position and the igniter is not activated. French uses the control circuit to force blinking of the LED when the burner is in an ignition state and steady operation of the LED when ignition is successful and the flame is detected by the flame sensor [reference characters 140 and 220].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Serabatir by including a flame sensor and blinking and steady LED control scheme, as taught by French in order to indicate to the user that the flame is ignited and stabilized, this is especially useful for the use case where the burner is used in an oven.
With respect to claim 9 Serabitir does not disclose a flame detector positioned to sense a flame emitted by the gas burner, wherein the control circuit is further configured to activate the igniter to re-ignite the burner in response to detecting a flame loss for the burner, and to generate a second indication to the user while the igniter is activated to notify the user that the igniter is active during re-ignition of the burner.
French discloses a burner control circuit that includes a flame detector [reference character 140 in Fig. 1A] positioned to sense a flame emitted by the gas burner, wherein the control circuit is further configured to activate the igniter to re-ignite the burner in response to detecting a flame loss for the burner [see control pathway from 220->226->228 in Fig. 2], and to generate a second indication to the user while the igniter is activated to notify the user that the igniter is active during re-ignition of the burner [see “LED blinking” reference character 226].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Serabatir by including a flame sensor and the control scheme taught by French in order allow for automatic reignition of the flame in the event of loss and indication to the user that the reignition is taking place.
With respect to claim 10 the combination of Serabatir and French disclose that the second indication is more pronounced than the first generation [blinking is more pronounced than a steady light].
With respect to claim 13 Serabatir does not disclose that the gas valve comprises an electromechanical gas valve, and wherein the burner control is electronically coupled to the mechanical gas valve through the control circuit to vary the gas flow to the gas burner.
French discloses a burner control circuit that includes a flame detector [reference character 140 in Fig. 1A] positioned to sense a flame emitted by the gas burner, and an electromechanical gas valve [reference character 110 in Fig. 1A] which in combination with the control system allows for automatic closure of the gas valve upon flame failure and failure of reignition [see Fig. 2 reference characters 230 and 236].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Serabatir by including a flame sensor, electromechanical gas valve, and the control scheme taught by French in order allow for automatic cessation of gas flow upon flame failure and failure of reignition [see Fig. 2 reference characters 230 and 236 of French].
With respect to claims 19-20 Serabatir does not explicitly disclose that the igniter is a spark igniter or a hot surface igniter.
French discloses a burner control circuit that includes an igniter [reference character 120] where the igniter can be either a spark igniter or a hot surface igniter [paragraph 0022].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Serabatir by using either a spark igniter or a hot surface igniter, as taught by French, because both igniter types are well known in the art, and there is a reasonable and almost complete expectation of success, therefore either type of igniter would have been obvious to try.

Claim(s) 2-3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serabatir (US 2018/0245795 A1) in view of Brown (US 9,004,058 B1).
With respect to claims 2-3 Serabatir does not disclose that the control circuit is configured to generate the indication by generating an audible indication (claim 2) and where the audible indication is generated by a speaker (claim 3).
Brown discloses a barbecue grill where “[u]pon activation of a keyed switch the burner igniter provides the ignition spark for the burner, and the audio playback system plays pre-recorded audio themed sounds” [see ABSTRACT].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Serabatir by proving an audio response to initiating ignition, as taught by Brown, in order to allow people who are either colorblind or have limited eyesight to recognize that the burners is on.
With respect to claim 14 Serabatir does not disclose that the control circuit is configured to activate the igniter in response to user input separate from a position of the burner control.
Brown discloses a barbecue grill where “[u]pon activation of a keyed switch the burner igniter provides the ignition spark for the burner, and the audio playback system plays pre-recorded audio themed sounds” [see ABSTRACT].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Serabatir by providing a keyed switch for ignition of the burner as taught by Brown because a keyed switch separate from the knob prevents the igniter from being accidentally energized during normal manipulation of the knob during burner use.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762